Per Curiam.
Appellant has filed in this court a paper he has denominated “Motion for Appeal under rule 2-40 of the Supreme Court of Indiana,” from which it appears appellant is attempting to appeal from a denial of his coram nobis petition by the Wells Circuit Court on November 10, 1956.
Appellant has not filed assignment of errors and transcript of the record as required by Rule 2-40, nor has he filed briefs in accordance with such rule.
As there is nothing before this court to give us jurisdiction of the above-entitled appeal, appellant’s motion for leave to appeal is dismissed.
Note. — Reported in 141 N. E. 2d 700.